DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17/475,659 filed on September 15th, 2021 in which claims 1-19 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 09/15/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-13 and 17-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kikuchi et al. (US Pub. Nº 2017/0087889).

9.	Regarding independent claim 1: Kikuchi et al. disclosed an image printing apparatus ([0041], line 1; also see Fig. 1, reference 100) comprising: 
 	a print head configured to print an image on a printing medium ([0041], line 5; also see Fig. 1, references 2 and 1 respectively); 
 	a conveyance unit configured to convey the printing medium in a conveyance direction ([0041], lines 3-4; also see Fig. 1, references 8 and 9);
 	a detection unit movable in an intersection direction intersecting the conveyance direction ([0041], lines 11-12; also see Fig. 1, reference 12) and configured to detect an end of the printing medium in the intersection direction ([0094], lines 5-6; also see Fig. 18A, references 1a and 1b); 
 	a cutting unit located downstream of a printing region of the print head in the conveyance direction ([0046], line 1; also see Fig. 1, reference 5 located downstream of the print head 2 in the conveyance direction Y) and capable of cutting the printing medium by being moved in the intersection direction ([0048], lines 1-3; also see Fig. 18A, reference X1); and 
 	a control unit ([0044], lines 1-3) configured to control movement of the detection unit such that the detection unit detects a position of the end of the printing medium during movement of the cutting unit for a cutting operation of cutting the printing medium ([0102], lines 1-3; the controller control the detection unit to detect the end of the medium that would be used as the stand-by position P2 during the cutting operation).

10.	Regarding claim 2: Kikuchi et al. disclosed the image printing apparatus according to claim 1, wherein, in the case where the position of the end to be detected by the detection unit is on the same side as an end from which the cutting of the printing medium by the cutting unit is to be started in the intersection direction, the control unit controls a movement timing of the detection unit such that the detection unit detects the position of the end before the cutting of the printing medium by the cutting unit or after the start of cutting of the printing medium by the cutting unit ([0094], lines 5-6 and [0102], lines 1-3; also see Fig. 18A).

11.	Regarding claim 3: Kikuchi et al. disclosed the image printing apparatus according to claim 1, wherein, in the case where the position of the end to be detected by the detection unit is on the same side as an end at which the cutting of the printing medium by the cutting unit is to be completed in the intersection direction, the control unit controls a movement timing of the detection unit such that the detection unit detects the position of the end before the completion of cutting of the printing medium by the cutting unit ([0094], lines 5-6 and [0102], lines 1-3; also see Fig. 18C).

12.	Regarding claim 4: Kikuchi et al. disclosed the image printing apparatus according to claim 1, wherein the detection unit detects a reference side end of the printing medium in the intersection direction ([0094], lines 5-6; also see Fig. 18A, the end 1a as a reference side end of the printing medium 1).

13.	Regarding claim 5: Kikuchi et al. disclosed the image printing apparatus according to claim 4, wherein the printing of the image by the print head is performed based on a position of the reference side end detected by the detection unit ([0094], lines 5-7. The end 1a is the end closer to the home position of the print head; therefore, printing of the image is performed based on the reference side 1a).

14.	Regarding claim 6: Kikuchi et al. disclosed the image printing apparatus according to claim 4, wherein a position of the reference side end does not change in the case where a type of the printing medium changes ([0008], lines 1-3 and [0094], lines 5-7. The reference side 1a, closer to the home position of the print head12 does not change regardless of the type (including the width) of the printing medium).

15.	Regarding claim 7: Kikuchi et al. disclosed the image printing apparatus according to claim 1, wherein the cutting unit cuts the printing medium by being moved from a cutting waiting position in a first direction of the intersection direction ([0062], line 2; also see Fig. 18, the cut from the stand-by position p1 to the stand-by position p2 in the direction X1) and is returned to the cutting waiting position for the next cutting operation by being moved in a second direction opposite to the first direction ([0062], line 3; also see Fig. 18, the cut from the stand-by position p2 to the stand-by position p1 in the direction X2).

16.	Regarding claim 8: Kikuchi et al. disclosed the image printing apparatus according to claim 1, wherein the cutting unit is configured to be capable of cutting the printing medium by being moved from a cutting waiting position, located on a first direction side of the intersection direction, in a second direction opposite to the first direction ([0062], line 3; also see Fig. 18, the cut from the stand-by position p2 to the stand-by position p1 in the direction X2) and by being moved from a cutting waiting position, located on the second direction side, in the first direction ([0062], line 2; also see Fig. 18, the cut from the stand-by position p1 to the stand-by position p2 in the direction X1), and the control unit controls a movement timing of the detection unit depending on the cutting waiting position of the cutting unit ([0094], lines 5-6 and [0048], lines 1-3; also see Fig. 28A. The timing based on whether the cutting unit 300 is located in the stand-by position p3 or in the stand-by position p2).

17.	Regarding claim 9: Kikuchi et al. disclosed the image printing apparatus according to claim 7, wherein the cutting unit is capable of waiting at a second waiting position that is the cutting waiting position (Fig. 28A, reference P1) and at a first waiting position that is located closer to the printing medium than the second waiting position is (Fig. 28A, reference P3), the cutting unit is located at the second waiting position at least before start of the printing of the image on the printing medium by the print head ([0048], lines 1-3), and the control unit causes the cutting unit to be moved from the second waiting position to the first waiting position after the printing medium is conveyed and a leading edge position of the printing medium in the conveyance direction is arranged downstream of the cutting unit in the conveyance direction ([0121], lines 3-7; also see Fig. 28A), and starts the movement of the cutting unit for the cutting operation from the first waiting position (Fig. 28B).

18.	Regarding claim 10: Kikuchi et al. disclosed the image printing apparatus according to claim 9, wherein the cutting unit is moved from the second waiting position to the first waiting position in parallel with a conveyance operation of conveying the printing medium to a cutting position of the cutting unit, in the case where the printing of the image on the printing medium by the print head is completed ([0048], lines 1-3).

19.	Regarding claim 11: Kikuchi et al. disclosed the image printing apparatus according to claim 9, wherein the detection unit is configured to detect the position of the end by being moved from a detection start position, and the detection unit is moved to the detection start position in parallel with a conveyance operation of conveying the printing medium to a cutting position of the cutting unit, in the case where the printing of the image on the printing medium by the print head is completed (Fig. 17, step S11 of the last line of the printing medium, step S12, step S13, Yes at step S14, step S21 and Yes at step S22).

20.	Regarding claim 12: Kikuchi et al. disclosed the image printing apparatus according to claim 11, wherein the cutting unit is moved from the second waiting position to the first waiting position in parallel with the movement operation of the detection unit to the detection start position ([0048], lines 1-3; also see Fig. 17, steps S12 and S24).

21.	Regarding claim 13: Kikuchi et al. disclosed the image printing apparatus according to claim 1, wherein the detection unit detects the end every time the cutting unit performs a cutting operation ([0102], lines 1-3).

22.	Regarding claim 17: Kikuchi et al. disclosed the image printing apparatus according to claim 1, wherein a conveyance operation of conveying the printing medium for a unit conveyance amount and a printing operation of printing an image on the printing medium by the print head are performed alternately to execute a print operation based on print data (See Fig. 17, step S11 (printing operation corresponding to a single line) and step S13 (unit amount conveyance operation) are alternated to execute a print operation based on print data as long as printing does not end).

23.	Regarding claim 18: Kikuchi et al. disclosed the image printing apparatus according to claim 1, further comprising a carriage on which the print head and the detection unit are mounted and that is movable in the intersection direction, wherein the detection unit is moved in the intersection direction by movement of the carriage in the intersection direction ([0041], lines 6-7 and 10-12).

24.	Claim 19 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kikuchi et al. (US Pub. Nº 2017/0087889).

25.	Regarding independent claim 19: Kikuchi et al. disclosed a method of controlling an image printing apparatus including: 
 	a print head configured to print an image on a printing medium ([0041], line 5; also see Fig. 1, references 2 and 1 respectively); 
 	a conveyance unit configured to convey the printing medium in a conveyance direction ([0041], lines 3-4; also see Fig. 1, references 8 and 9);
 	a detection unit movable in an intersection direction intersecting the conveyance direction ([0041], lines 11-12; also see Fig. 1, reference 12) and configured to detect an end of the printing medium in the intersection direction ([0094], lines 5-6; also see Fig. 18A, references 1a and 1b); 
 	a cutting unit located downstream of a printing region of the print head in the conveyance direction ([0046], line 1; also see Fig. 1, reference 5 located downstream of the print head 2 in the conveyance direction Y) and capable of cutting the printing medium by being moved in the intersection direction ([0048], lines 1-3; also see Fig. 18A, reference X1); the method comprising the steps of: 
 	moving the cutting unit for a cutting operation of cutting the printing medium ([0124], lines 1-5); and
 	controlling movement of the detection unit such that the detection unit detects a position of the end of the printing medium during the movement of the cutting unit for the cutting operation of cutting the printing medium ([0102], lines 1-3; the controller control the detection unit to detect the end of the medium that would be used as the stand-by position P2 during the cutting operation).

Allowable Subject Matter
26.	Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
27.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

28.	U.S. Patent application publication number 2007/0284812 to Hirai disclosed a similar invention in Fig. 5. 

29.	Japanese Patent application publication number JP 5874224 to Horikawa also disclosed a similar invention in Fig. 2.

30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
31.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
32.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
33.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853